--------------------------------------------------------------------------------

IR Consulting Agreement

This IR Consulting Agreement (the “Agreement”) is effective as of November 22nd,
2011 and is by and between General Research GmbH, Burgstrasse 12, D-80331
Munich, Germany hereinafter referred to as (the “Consultant”), and Manas
Petroleum Corp. with its offices located at Baar (Switzerland) hereinafter
referred to as (the “Company”).

Recitals

             A.              Whereas, the purpose of this Agreement is to set
forth the terms and agreement of the parties in connection with the efforts of
the Consultant to organize Exposure of the Company predominately in Europe for
the COMPANY as outlined below.

Agreement

             NOW WHEREFORE, the parties hereby agree as follows:

             1.              Appointment as Consultant. The Company hereby
authorizes Consultant, on a non-exclusive basis, to assist the Company in
getting exposure to investors in Europe.

             2.              Consulting Program. The Consultant works out and
realizes different activities to increase the exposure of the Company to
European investors:

  •

Organization of multiple road shows to cities such as Munich, Zurich, Geneva,
Frankfurt,and London. The road shows will be co-ordinated between the Company
and Consultant

  •

Investor Presentations

  •

Advising the Company in the preparation of presentation material and formulation
of press releases

  •

Advising the Company for its Internet presence

  •

Organization of coverage in financial magazines

  •

One-on-Ones with key banking and/or investment fund contacts

  •

Permanent update of shareholders by phone and email

  •

Organization of conference calls with key shareholders and management

  •

Other activities which will increase the visibility of the Company in the
capital markets.

             3.              Consulting Period and Compensation. This agreement
will be done for an initial period of 24 months until November 16th, 2013. After
12 months the parties will conduct a performance review. Consultant and Company
may extend this agreement afterwards. The Consultant is to receive a monthly
cash payment of EUR 5,000. Additional out of pocket expenses of the Consultant,
e. g. travel, meeting, space rentals, cost for lunch meetings etc. will be paid
by the Company. Additionally the Consultant will receive 500,000 stock options
to acquire common shares at an exercise price of minimum US$ 0.20.

             4.              Accurate Information. The Company hereby represents
and warrants that all information provided to the Consultant pertaining to the
Company shall be true and correct; and the Company shall hold Consultant
harmless from any and all liability, expenses or claims arising from the
disclosure or use of such information.

             5.              Applicable Law. This Agreement is governed by and
construed under the laws of Switzerland and any action brought by either party
against the other party to enforce or interpret this Agreement shall be brought
in an appropriate court Switzerland. In the event of any such action, the
prevailing party shall recover all costs and expenses thereof, including
reasonable attorney’s fees from the closing party.

Any dispute arising out of or relating to this Agreement, including any question
regarding its existence, validity or termination which cannot be amicably
resolved by the Parties shall be settled by arbitration in accordance with the
Swiss Rules of Arbitration of the Swiss Chambers of Commerce in force on the
date when the Notice of Arbitration is submitted in accordance with these Rules:

--------------------------------------------------------------------------------

  (a)

The number of arbitrators shall be three.

        (b)

The seat of the arbitration shall be in Zurich, Switzerland.

        (c)

The arbitral proceedings shall be conducted in English language.

             6.              TSX Venture Exchange Acceptance. All obligations of
the Company and the Consultant under this Agreement are subject to the
acceptance of this Agreement by the TSX Venture Exchange and such other
regulatory authorities having jurisdiction.

             7.              Miscellaneous. The parties of this contract agree
upon the written form for this contract. This agreement shall not be amended or
modified except in the written form including the cancellation of the written
form obligation.

Should any provision of this agreement be held to be void, unlawful or
unenforceable, such provision shall be deemed stricken from this agreement but
the remaining provisions of the agreement shall continue in full force and
effect. The Parties further agree to replace such void or unenforceable
provision according to the aim and the scope of the agreement considering the
most economical legal regulation. Same is valid for the gaps in this contract.

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date and year first above written.

Date: 23/11/2011   Date: 23.11.11             /s/ Peter-Mark Vogel     /s/ Dr.
Georg Hochwimmer By: Peter-Mark Vogel   By: Dr. Georg Hochwimmer   CEO    
Managing Director   Manas Petroleum Corp.     General Research GmbH


--------------------------------------------------------------------------------